Title: Enclosure: Thomas Jefferson’s Account with N. & J. & R. van Staphorst, 31 December 1815
From: Staphorst, N. & J. & R. van
To: Jefferson, Thomas


            The Honble Thos Jefferson Esqe Debet. to N & J. & R. van Staphorst
            
            
              
                1797
                
                March
                26
                To your Bond in our favour
                
                
                $ 1000.—
              
              
                
                
                
                
                〃Ditto
                
                
                〃1000.—
              
              
                
                
                November
                25
                〃Ditto of ƒ2800.— a 50 St: pr Dr
                
                
                〃1120.—
              
              
                
                
                
                
                
                
                
                $ 3120.—
              
              
                
                
                Intrest on $1000.— from 1st October 1796 to 31st Decembr 1815, 19 Years and 3 months a 6%
			 
                $ 1155.—
                
              
              
                
                
                Ditto on $1000.— from 1st November 1796 to 31st December 1815, 19 Years and 2 Months a 6%
                〃1150.—
                
              
              
                
                
                Ditto on ƒ2800.— a 50 St pr Dr $1120.— from 25 December 1797 to 31st December 1815 18 Years and 6 Days a 6%
                〃1210.72.
                
              
              
                
                
                
                $ 3515.72.
                
              
              
                
                
              
              
              
                Deduct
                
              
              
                
                
                For Cash paid by you to Messrs Danl Ludlow & Co
			 
                $ 186.12
                
                
              
              
                
                
                〃Ditto
                〃200.—
                
                
              
              
                
                
                
                
                
                
                〃386.12.
                
              
              
                
                
                
                
                
                
                
                〃3129.60
              
              
                
                
                
                
                
                
                
                $ 6249.60
              
            
            
              
                
                  E.E.
                
                
                  Amsterdam the 31st Decembr 1815.—
                
                
                  N. & J. & R. van Staphorst.
                
              
            
          